Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 26, 2004, which revoked defendant’s probation and imposed a sentence of imprisonment.
In June 2002, defendant was convicted of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated and sentenced to five years probation. Thereafter, in February 2004, defendant was charged with, and later admitted to, violating various terms of his probation, whereupon his probation was revoked and he was resentenced to concurrent prison terms of 1 to 3 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.